Citation Nr: 0429824	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California, which denied the above claim.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam. 

2.  The veteran's prostate cancer is not of service origin, 
to include being manifested to a compensable degree within 
one year following discharge from service, nor is it related 
to any in-service disease or injury.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
prostate cancer, including as due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303,  3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in May 2003 and June 2004.  The 
veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information and/or evidence in his 
possession pertaining to the claim to the RO.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letters were sent after the May 2001 
rating decision, any defect with respect to their timing was 
harmless error because the veteran did not produce any 
additional information or evidence with regard to the issue 
before the Board upon receiving the content-complying notice 
in June 2004.  This provides a sound basis for concluding 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice.  See 
38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical and personnel records and post-
service treatment records have been obtained.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded  a VA medical 
examination in March 2001 and there are medical opinions of 
record.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for prostate cancer may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004). 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e), including prostate cancer, shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  In addition, the United States Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records disclose no complaints 
of or treatment for prostate cancer.  The veteran has stated 
that he was not treated for prostate cancer during service.  
See Veteran's Application for Compensation or Pension, 
received September 15, 2000. 

The National Personnel Records Center (NPRC) has reported 
that there is no evidence of record showing that the veteran 
was exposed to herbicides.
His service personnel records show no exposure to any 
herbicides, and he had no service in the Republic of Vietnam.  
His military occupational specialty was an aircraft 
maintenance specialist.  

VA treatment records disclose that the veteran was diagnosed 
as having prostate cancer in August 2000.  In November 2000, 
he stated that he was stationed in Alconbury, England, for 
three years as a crew chief on F4 jets.  He said that he was 
in a new squadron using planes that had been brought in from 
Vietnam.  He said that he was also carried on Transport 
planes, C130s, which he suspected had been used for 
transporting Agent Orange.

In a letter to the RO received in December 2000, the veteran 
asserted that he currently had prostate cancer which as a 
result of his period of active service.  Specifically, he 
indicated that he had been stationed at Royal Air Force (RAF) 
Alconbury Base, England, during service from June 1966 to 
October 1969, and had been a crew chief on RF-4C jets.  He 
asserted that these jets had flown missions to the Republic 
of Vietnam and had flown directly to his base wherein he 
would service them.  He added that these jets had been 
exposed to Agent Orange, and that he, in turn, was also 
exposed to the herbicide while he serviced them.  He listed 
several plane tail numbers.  He also indicated that he had 
flown on transport planes, including C-130s, C-124s, C-47s, 
all of which were said to have carried Agent Orange while in 
Vietnam.

A lay statement from a fellow soldier, R.C., received in 
December 2000 shows that the veteran had been stationed at 
RAF Alconbury Base, England, as set forth above.  It was 
asserted that the aircraft that the veteran worked on came 
from Europe and Vietnam and that personnel in the squadron 
remembered them from their tours in Southeast Asia.  R.C. 
also stated that he and the veteran flew on transport planes 
which had flown everywhere in the Air Force command.

In December 2000, a VA doctor stated that the veteran had 
been treated for metastatic prostate cancer since September 
2000.  The doctor stated that the veteran's prostate cancer 
may very likely have been linked to Agent Orange exposure 
during service.

In a January 2001 statement, the veteran reported that he was 
assigned to the Tac Recon Sq (USAF) from June 1966 to October 
1969, when he was a crew chief on RF-4C Phantom Jets which 
came from Vietnam.  He described his duties as a crew chief, 
including removing panels from planes, changing tires, 
crawling in air intakes of the engines, and climbing in wheel 
wells. 

In February 2001, a VA doctor stated that he was the 
veteran's oncologist and that it was extremely unusual to 
develop prostate cancer at such a young age without 
additional risk factors.  He added that as the veteran had no 
other risk factors, it was as likely as not that his prostate 
cancer had been caused by exposure to herbicides.
 
A VA examination report dated in March 2001 shows that the 
veteran was diagnosed as having malignant adenocarcinoma of 
the prostate, metastatic to the left sacroiliac joint.  

In April 2001, a VA doctor stated that those in his 
department (urology) were at a loss to explain the 
development of such an aggressive form of cancer at the 
veteran's young age.  He added that the veteran reported that 
the aircraft which he had serviced had been contaminated with 
toxic dioxins, and that this fact weighed heavily as a 
causative factor.

In May 2001, the veteran submitted an article titled 
"Operation Ranch Hand, Herbicides in Southeast Asia 1961-
1971."  The veteran emphasized a portion of the article 
which set forth that C-123s (medium transports with twin 
piston engines which later had two jet engines added) were 
used to disperse the herbicide Agent Orange over the Republic 
of Vietnam.  The Ranch Hand detachment began with six planes, 
dropped to two, and peaked at about 25 in 1969.  During peak 
spraying years between 1966 and 1970, it was known as the 
12th Air Commando Squadron and the 12th Special Operations 
Squadron.  In terms of personnel and aircraft, Ranch Hand was 
a relatively minor part of overall Air Force Operations in 
Southeast Asia.

In August 2003, the veteran submitted copies of assignment 
records for various RF-4Cs from 1966 to 1967.  The records 
from the Department of the Air Force, Air Force Historical 
Research Agency, confirmed that all of the identified 
aircraft had operated with units assigned to the United 
States Air Forces Europe during the period in question.

The veteran does not contend, nor does the evidence show, 
that prostate cancer had its onset during active service or 
the first post-service year.  The earliest mention of 
prostate cancer in his medical records occurs in August 2000.  
The veteran's active service ended in October 1969.  
Therefore, there is no evidence that the veteran's prostate 
cancer manifested itself during service or within the 
presumptive one-year period following his discharge from 
service.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).   

Additionally, the veteran does not contend, nor the evidence 
show, that he served in the Republic of Vietnam.  
Accordingly, he is not presumed to have been exposed to Agent 
Orange.  See 38 U.S.C.A. § 1116(f) (West 2002).  Instead, he 
claims that while he was stationed in England, he was exposed 
to aircraft that had sprayed herbicides in Vietnam.  However, 
the veteran has not submitted any evidence that would 
establish such exposure to herbicides.  

Rather, the article the veteran submitted about Operation 
Ranch Hand shows that the aircraft used to spray Agent Orange 
in Vietnam were C-123s.  The veteran has not alleged working 
on or being transported in C-123s while stationed in England.  
The records from the Department of the Air Force, Air Force 
Historical Research Agency, confirmed only that all of the 
aircraft identified by the veteran, i.e., RF-4C jets, had 
operated with units assigned to the United States Air Forces 
Europe during the period in question.  

Even assuming, for the sake of argument, that the veteran was 
exposed to aircraft that had been in Vietnam, there is no 
evidence establishing that any aircraft to which he was 
exposed was actually contaminated with herbicides.  Service 
connection may not be based on a resort to pure speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (2004).  

Although there are medical opinions indicating that the 
veteran's prostate cancer is related to exposure to Agent 
Orange, these opinions have been predicated entirely on the 
veteran's subjectively provided history of such exposure, 
which has not been substantiated by the evidentiary record.  
The Board is, therefore, unable to accept the opinions of 
these physicians.  While the veteran believes that he was 
exposed to Agent Orange while traveling on board and 
servicing certain aircraft, there exists no verification of 
such exposure.  Additionally, while the veteran has asserted 
that his prostate cancer is related to his service, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, entitlement to service connection for prostate 
cancer, including as due to exposure to herbicides, is 
denied.


ORDER

Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



